Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 11, 2022 has been entered. Claims 1-8 remain
pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200097890 A1 to Migita.
Regarding claim 1, Migita discloses: an autonomous driving delivery system that delivers luggage to a user by an autonomous driving vehicle, comprising: an early delivery request reception unit configured to receive a request for early delivery of the luggage from a user's mobile terminal {Migita, paragraph [0087]: FIG. 2 is a diagram showing a configuration of a baggage delivery system. In the baggage delivery system 10, each user accesses the buying site 14 by using a network device the user holds (terminal [mobile terminal] for buying products). In a case where the users 12A and 12B buy the products and request home delivery [an early delivery request reception unit is implied], the cart 27 is loaded with baggage of the product 25 and travels from a delivery source 24 via a destination 13A of the user 12A and a destination 13B of the user 12B, then returns to the delivery source 24. / paragraph [0085]: The cart 27 is an unmanned autonomous car, and traveling is managed by a server system 17}; 
a position information acquisition unit configured to acquire position information of the user's mobile terminal when the early delivery request reception unit receives the request for early delivery {Migita, paragraph [0091]: The server system 17 notifies each user 12 of a searched delivery route and estimated time of arrival. A delivery site 16 is connected to the server system 17, and each user 12 can access the delivery site 16 from the smartphone 11 of the user 12 and know a cart position and a cart state. [notifying route requires position information of the user’s mobile terminal. Acquiring position of mobile terminal is well known in the art]}. 
Migita does not explicitly disclose: a candidate delivery location proposal unit configured to propose at least one candidate delivery location from a plurality of predetermined stop locations to the user's mobile terminal based on the position information when the position information is acquired by the position information acquisition unit, and a delivery location determination unit configured to designate the candidate delivery location selected by the user corresponding to the user's position as a delivery location of the luggage. 
In relation to these limitations, Migita discloses in paragraph [0090]: The buying site 14 notifies the server system 17 of the product, the delivery time, the delivery location, and the user information. The server system 17 serving as a delivery management device includes a delivery management system 41 and a cart management system 44. The delivery management system 41 includes a database 42 that stores the user information and a database 43 that stores a delivery plan. The cart management system 44 includes a database 45 that stores cart information and a database 46 that stores box information / paragraph [0091]: The server system 17 notifies each user 12 of a searched delivery route and estimated time of arrival. A delivery site 16 is connected to the server system 17, and each user 12 can access the delivery site 16 from the smartphone 11 of the user 12 and know a cart position and a cart state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server system 17 of Migita so that the server system 176 proposes at least one candidate delivery location based on, for example, delivery time and delivery location because combination of delivery times and locations provides the user choices [candidates], and to modify the delivery management system 41 of Migita to designate the user selected location and the delivery location. 
Migita discloses: wherein the user's mobile terminal includes a display control unit configured to: display a content of the luggage and a delivery status of the luggage; perform a display for the user to make a luggage delivery request or the request for early delivery; and transmit the luggage delivery request or the request for early delivery including a desired delivery location and a desired delivery time selected by the user to the delivery location determination unit {Migita, paragraph [0470]: FIG. 37 shows an exemplary screen for confirming the cart contents [content of the luggage] of the buying site 14. / paragraph [0472]: FIG. 40 is a screen for confirming the delivery status. In addition to “inquiry ID”, the time when an order is received, the time when loading is completed, the departure time, the time until arrival, the arrival time, or the like are displayed. / paragraph [0473]: FIG. 41 shows an exemplary screen for changing the delivery time. Information such as the desired delivery time, the desired delivery location, delivery option, and confirmation of contents is displayed. FIG. 42 shows an exemplary screen when the delivery time change is complete. Information such as the delivery request ID, number of products, desired delivery time zone, desired delivery location, delivery option, or the like are displayed [delivery request is implied].}.  
Regarding claim 3, which depends from claim 1, Migita further teaches: wherein the early delivery request reception unit is configured to be able to receive the request for early delivery of the luggage when the delivery of the luggage is a redelivery {Migita, paragraph [0329]: Next, as the processing in an irregular scenario, processing in a case where delivery is canceled will be described with reference to FIG. 16. FIG. 16 is a flowchart for describing delivery cancel processing. The user 12 (smartphone 11) cancels the delivery from the delivery site 14, and inputs a re-delivery time zone.}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the re-delivery feature of Migita with the described invention of Migita in order to process redelivery with priority.
	Regarding claim 4, which depends from claim 3, Migita further teaches: wherein the candidate delivery location proposal unit is configured to propose only the stop locations close to the position of the user's mobile terminal as the candidate delivery locations when the number of redeliveries of the luggage is equal to or greater than a determination threshold value compared to a case that the number of redeliveries of the luggage is less than the determination threshold value {Migata, paragraph [0090]: The buying site 14 notifies the server system 17 of the product, the delivery time, the delivery location, and the user information. / paragraph [0091]: The server system 17 notifies each user 12 of a searched delivery route and estimated time of arrival.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server system 17 of Migita to propose stop locations close to user when the number of redeliveries is high, and to incorporate such modification with the described invention of Migita in order to perform redeliveries faster.
Claims 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita in view of US20200285240A1 to Diehl et al. (hereinafter, Diehl).
Regarding claim 2, which depends from claim 1, Migita does not explicitly teach: wherein the candidate delivery location proposal unit is configured to acquire road traffic information relating to the plurality of stop locations, and propose the candidate delivery location to the user based on the road traffic information and the position information.
	Diehl remedies this and teaches in paragraph [0070]: the navigation system 266 may determine the location of vehicle in real time and determine the current and upcoming road and traffic conditions using a GPS component (which may include or be a GPS receiver). In some embodiments, navigation system 266 may receive information from third party service providers, such as current traffic information, weather information, road construction information, and the like. While the navigation system 266 may provide quickest route or provide a route based on driver specifications (e.g., no toll road, no highways, no private roads, etc.), the autonomous vehicle may also utilize the camera 262, sensors 264, radar 268, laser scanners 270, and communication systems 272 to determine the suitable driving actions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic information receiving feature of Diehl with the described invention of Migita in order to determine the suitable driving actions of the autonomous delivery vehicle.
Regarding claim 5, which depends from claim 2, Migita further teaches: wherein the early delivery request reception unit is configured to be able to receive the request for early delivery of the luggage when the delivery of the luggage is a redelivery {Migita, paragraph [0329]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the re-delivery feature of Migita with the described invention of Migita in view of Diehl in order to process redelivery with priority.
Regarding claim 6, which depends from claim 5, Migita further teaches: wherein the candidate delivery location proposal unit is configured to propose only the stop locations close to the position of the user's mobile terminal as the candidate delivery locations when the number of redeliveries of the luggage is equal to or greater than a determination threshold value compared to a case that the number of redeliveries of the luggage is less than the determination threshold value {Migata, paragraphs [0090], paragraph [0091]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server system 17 of Migita to propose stop locations close to user when the number of redeliveries is high, and to incorporate such modification with the described invention of Migita in view of Diehl in order to perform redeliveries faster.
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita in view of US 10726379 B1 to Donnelly et al. (hereinafter, Donnelly).
Regarding claim 7, which depends from claim 1, Migita does not explicitly disclose: wherein the candidate delivery location proposal unit is configured to narrow down a plurality of stoppable locations set in advance to stoppable locations existing within a distance set in advance from the position of the user's mobile terminal, and propose the candidate delivery location from the stoppable locations narrowed down. 
	Donnelly remedies this and teaches in col. 17, lines 32-41: the different launch positions along launch path 126 can be determined in order to reduce and/or balance the length/distance of the respective travel paths [distance limit is implied] (e.g., travel paths 124a-124e) for respective autonomous delivery vehicles. In some implementations, the different launch positions along a launch path 126 can additionally or alternatively be dynamically determined based on real-time conditions such as traffic, road closures, wind speeds or other weather conditions, or other suitable factors. / col. 23, lines 49-64: In addition to the sensor data, the perception system 236 can retrieve or otherwise obtain map data 234 that provides detailed information about the surrounding environment of the autonomous launch vehicle 102. The map data 234 can provide information regarding: the identity and location of different travelways (e.g., roadways), road segments, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.) [stoppable locations are implied]; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway or other travelway); traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices); and/or any other map data that provides information that assists the vehicle computing system 232 in comprehending and perceiving its surrounding environment and its relationship thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distance balancing and map data features of Donnelly with the described invention of Migita in order to optimize delivery path. 
Regarding claim 8, which depends from claim 1, Migita does not explicitly disclose: wherein the candidate delivery location proposal unit is configured to narrow down a plurality of stoppable locations set in advance to stoppable locations existing within a distance set in advance from the position of the user's mobile terminal, propose the candidate delivery location from the stoppable locations narrowed down, acquire degrees of road congestion as a road traffic information of the stoppable locations, and exclude from the candidate delivery location narrowing down target the stoppable locations having the degree of road congestion equal to or higher than a congestion threshold value.   
	Donnelly remedies this and teaches in col. 17, lines 32-41/ col. 23, lines 49-64 / col. 11, lines 39-49: a computing system can determine mapping and localization data associated with a general geographic region including the plurality of target delivery locations. Additionally or alternatively, a computing system can determine historic traffic data and/or current traffic data associated with a general geographic region including the plurality of target delivery locations. Such mapping and localization data and/or historic traffic data and/or current traffic data [degree of road congestion] can be used at least in part for calculating the one or more different potential launch positions for each target delivery location. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distance balancing and map and traffic data features of Donnelly with the described invention of Migita in order to optimize delivery path.

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. Applicant argued that the added limitations of claim 1 are not taught by the cited references. In response, rejections for claim 1 explain that the displays of delivery data are disclosed by Migita. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661